COURT OF APPEALS OF VIRGINIA


              Present: Judges Chaney, Callins and Senior Judge Petty
UNPUBLISHED



              CHARLES DARRELL PARKER, JR.

              v.     Record No. 1138-21-3

              ROANOKE CITY DEPARTMENT
               OF SOCIAL SERVICES                                            MEMORANDUM OPINION* BY
                                                                            JUDGE DOMINIQUE A. CALLINS
              ROBIN ANN STEELE-PARKER                                            NOVEMBER 9, 2022

              v.     Record No. 1253-21-3

              ROANOKE CITY DEPARTMENT
               OF SOCIAL SERVICES


                                 FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                                Onzlee Ware, Judge

                               (Christian A. Persinger; Steidle Law Firm, on brief), for appellant
                               Charles Darrell Parker, Jr.1 Appellant submitting on brief.

                               (James P. Cargill, on brief), for appellant Robin Ann Steele-Parker.
                               Appellant submitting on brief.

                               (Timothy R. Spencer, City Attorney; Jennifer L. Crook, Assistant
                               City Attorney; Sarah Jane Newton, Guardian ad litem for the minor
                               children, on brief), for appellee. Appellee and Guardian ad litem
                               submitting on brief.


                     Charles Darrell Parker, Jr. (father) and Robin Ann Steele-Parker (mother) appeal the

              judgment of the circuit court finding that their minor children, K.P., V.P., and Z.P., were abused or

              neglected and granting emergency removal by the Roanoke City Department of Social Services


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                     This case was decided without oral argument because the parties elected to waive oral
              argument under Rules 5A:20(h) and 5A:21(h).
(“Department” or “DSS”) from their custody. Because the circuit court did not enter a

dispositional order in accordance with Code § 16.1-278.2, we lack jurisdiction to hear this

appeal.

                                          BACKGROUND2

          On April 23, 2020, one day after taking custody of the parents’ three minor children, DSS

petitioned the Roanoke City Juvenile and Domestic Relations District Court (JDR court) for the

emergency removal of the children under Code § 16.1-251. In its supporting affidavit, DSS alleged

“non-accidental trauma [to Z.P.], ongoing hostility and aggression by the parents, lack of

cooperation by the parents,” the parents’ previous involvement with Child Protective Services, and

domestic violence allegations against the parents. The same day, the JDR court entered an

emergency removal order for each of the three children, awarding temporary legal custody to DSS

and setting a preliminary removal hearing for April 30, 2020.

          At the preliminary removal hearing, the JDR court entered a preliminary removal order

under Code § 16.1-252, granting DSS temporary custody and awarding the parents supervised

visitation. The JDR court also set the matters on separate dates for both adjudicatory and

dispositional hearings, respectively. On May 14, 2020, the JDR court adjudicated the children

abused or neglected under Code § 16.1-228, and on June 29, 2020, it entered dispositional orders

transferring custody to DSS pursuant to Code § 16.1-278.2, including approving foster care plans

with a goal of “Return Home.” Both mother and father appealed to the circuit court all JDR orders,




          2
          The record here was sealed. Nevertheless, the appeals require unsealing relevant
portions of the record to resolve the issues the parents have raised. Evidence and factual findings
below necessary to address the assignments of error are in this opinion. Consequently, “[t]o the
extent that this opinion mentions facts found in the sealed record, we unseal only those specific
facts, finding them relevant to the decision in this case. The remainder of the previously sealed
record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1 (2017).
                                                 -2-
including those adjudicating the children abused or neglected and those entered pursuant to Code

§ 16.1-278.2 and making an initial foster care placement.

       After substantial delay due to several preliminary procedural matters, on July 22, 2021, the

circuit court held an evidentiary hearing on the de novo appeals. At the conclusion of the evidence,

the court directed the parties to submit their closing arguments in writing. Following submission of

the closing arguments, the circuit court entered an order on August 26, 2021. In its order, the circuit

court denied the respective motions to strike3 of mother and father and granted the Department’s

request for emergency removal. The sum of the court’s rulings was stated in the order as follows:

                       The Court thus finds that DSS has proven, by a
               preponderance of the evidence, that the children are abused or
               neglected under Code § 16.1-228. The evidence before the Court
               shows severe physical injuries to [Z.P.] and the substantial risk of
               death, disfigurement or impairment of bodily or mental functions for
               [V.P.] and [K.P.]. Therefore, upon consideration of the argument,
               motions, and briefs it is hereby ADJUDGED and ORDERED that:

                   1. Mr. Parker and Ms. Steele-Parker’s Motions to Strike are
                      DENIED.

                   2. [K.P.], [V.P.], and [Z.P.] are adjudged abused or neglected.
                      DSS’s request for Emergency Removal is GRANTED.

                       The children are ordered to remain in their foster care
                       placements.

The order also stated that the matter was stricken from the court’s “active docket” and remanded to

the JDR court. It is from this order that mother and father appeal. 4




       3
         Nothing in the record provides the substance of these motions. Yet, for the reasons
stated herein, this deficiency in the record is not pertinent to our decision.
       4
         Mother and father filed independent notices of appeal, but jointly moved this Court to
consolidate their appeals. We granted their motion to consolidate by order entered on December
9, 2021. For these reasons, we consider these matters together.
                                              -3-
                                             ANALYSIS

       The parents argue that the circuit court erred by finding that the children were abused or

neglected and by finding that the evidence was sufficient to remove the children from the parents’

home pursuant to Code § 16.1-251. The parents also argue that the Department failed to make

reasonable efforts to avoid the emergency removal of the children.

       Although neither party raises the issue, before considering the merits of an appeal, we must

first establish that we have jurisdiction to hear the appeal. Comcast of Chesterfield Cnty., Inc. v.

Bd. of Supervisors of Chesterfield Cnty., 277 Va. 293, 299 (2009); see also Chaplain v. Chaplain,

54 Va. App. 762, 767 (2009) (“The issue of subject matter jurisdiction may be raised sua sponte by

the Court.” (citation omitted)). This Court, by statute, is one of limited jurisdiction. We have

appellate jurisdiction, with limited exception, over “any final judgment, order, or decree of a

circuit court in a civil matter.” Code § 17.1-405(3).5 This includes jurisdiction over final

domestic relations orders entered under Titles 16.1 and 20. See Wells v. Wells, 29 Va. App. 82,

86 (1999). As a general matter, a final judgment or order “is one which disposes of the entire

action and leaves nothing to be done except the ministerial superintendence of execution of the

judgment.” Super Fresh Food Mkts. of Va., Inc. v. Ruffin, 263 Va. 555, 560 (2002).

       Matters concerning the safety, welfare and custodial placement of minor children involve

complex and nuanced proceedings the navigation of which is embosomed in statute. Code

§ 16.1-251, which governs emergency removal orders, allows for a child’s immediate custody

placement when it is alleged that the child is abused or neglected. The plain language of the

statute anticipates an immediate but temporary action. Within no later than five business days


       5
          This statute was most recently amended effective July 1, 2022. 2022 Va. Acts ch. 714.
When the parties noted this appeal, Code § 17.1-405 stated in relevant part, “Any aggrieved
party may appeal to the Court of Appeals from . . . [a]ny final judgment, order or decree of a
circuit court involving . . . [t]he control or disposition of a child.” Code § 17.1-403(3)(e)
(emphasis added).
                                                   -4-
after entry of the emergency removal order, a trial court must hold another temporary placement

hearing—a preliminary removal hearing. Code § 16.1-251(B); see also Code § 16.1-252(A)

(“The hearing shall be in the nature of a preliminary hearing rather than a final determination of

custody.”). At the end of the hearing, “the court shall determine whether the allegations of abuse

or neglect have been proven by a preponderance of the evidence.” Code § 16.1-252(G). Yet if

there is an appropriate objection to a court rendering a finding during the same hearing, the trial

court must docket an adjudicatory hearing on another date within thirty days of the preliminary

removal hearing. Id. Regardless of objection, where a trial court enters a preliminary removal

order finding a child abused or neglected and directs the child removed from the child’s home, “a

dispositional hearing shall be held pursuant to § 16.1-278.2.” Code § 16.1-252(H).

        Code § 16.1-278.2 states that the dispositional hearing must be held within sixty days of a

preliminary removal hearing, though nothing in the statute precludes a hearing being held

simultaneous with or on the same day as the adjudicatory hearing.

                At a dispositional hearing, under Code § 16.1-278.2, the court may
                (1) enter an order under Code § 16.1-278 and order that services be
                provided for the child; (2) permit the child to remain with his
                parent, subject to conditions and limitations the court may order
                with respect to the child, his parent, or another adult who occupies
                the same dwelling; (3) prohibit or limit the contact between the
                child and his parent or other adult occupant of the same dwelling;
                (4) permit the local board of social services or other agency to
                place the child in a suitable home or facility; (5) transfer custody to
                a relative, a child welfare agency, private organization or licensed
                facility, or to the local board of social services; (6) transfer legal
                custody and order the parent to participate in services or programs
                or refrain from certain conduct; or (7) terminate the rights of the
                parent.

Blevins v. Prince William Cnty. Dep’t of Soc. Servs., 61 Va. App. 94, 99 (2012). Subsection D

states that an order entered pursuant to this statute is a final, appealable order.6


        6
         Our dissenting colleague argues that our analysis turns on an errant interpretation of
subsection D, and instead contends that a dispositional order “entered pursuant to” Code
                                               -5-
       We have recognized that although “a dispositional order is not a ‘final order’ in the

conventional sense of the term, i.e. one that ‘disposes of the whole subject’ and ‘leaves nothing

to be done,’ because Code § 16.1-278.2 contemplates the possibility of further review,” it is still

a final order for appeal purposes.7 Id. at 98; see also Code § 16.1-296(A) (“[O]rders entered

pursuant to § 16.1-278.2 are final orders from which an appeal may be taken.”). But to

constitute an appealable order, a final order must be one entered pursuant to Code § 16.1-278.2.



§ 16.1-278.2 must be appealed “in accordance with § 16.1-296.” Ostensibly, our colleague’s
position is that because Code § 16.1-296(A) authorizes de novo review from a JDR court to a
circuit court, this context should color our interpretation of Code § 16.1-278.2(D). We
respectfully disagree. It is Code § 16.1-278.2 that serves as context for Code § 16.1-296(A), as
much as it clarifies what qualifies as an appealable order to the circuit court. Yet Code
§ 16.1-278.2 binds JDR courts and circuit courts regarding dispositional orders. See
§ 16.1-278.2(A) (“[T]he juvenile court or the circuit court may make any of the following orders
of disposition to protect the welfare of the child.”). And, as Code § 16.1-296 governs the way
appeals taken pursuant to Title 16.1 may proceed, the language of Code § 16.1-278.2(D) extends
to orders appealed from the circuit court. See Code § 16.1-296(I) (“In all cases on appeal, the
circuit court in the disposition of such cases shall have all the powers and authority granted by
[Title 16.1] to the juvenile and domestic relations district court.”); see also Fairfax Cnty. Dep’t
of Fam. Servs. v. D.N., 29 Va. App. 400, 405 (1999) (“[T]he jurisdiction of the appellate court in
such matters is the same as that of the court in which the action was originally instituted.”
(quoting Addison v. Salyer, 185 Va. 644, 651 (1946))). To hold otherwise is to hold that the
circuit court is exempt from complying with Code § 16.1-278.2.
       7
          Our dissenting colleague is technically correct in stating that the order entered by the
circuit court disposed of the matter before it. Indeed, the circuit court struck the matter from its
docket and remanded it back to the JDR court. But this does not, as our colleague concludes,
render the circuit court’s last order a final, appealable order as the order does not properly
dispose of the matter before the circuit court. Code § 17.1-405(3) does not set the bounds of
what constitutes an appealable order, but rather defines this Court’s subject matter jurisdiction.
When such jurisdiction is invoked, we heed the imperative of Code § 16.1-278.2 that only “[a]
dispositional order entered pursuant to this section is a final order from which an appeal may be
taken in accordance with § 16.1-296.” Code § 16.1-278.2(D) (emphasis added). See also Byrd
v. Petersburg Dep’t of Soc. Servs., No. 0782-15-2, slip op. at 3 (Va. Ct. App. July 19, 2016)
(finding that this Court was without the jurisdiction to review an “adjudicatory” circuit court
order which, despite displacing a previous preliminary removal of the JDR decision, failed to
comply with the formal dispositional requirements provided in Code § 16.1-278.2(A)). “A
cardinal rule of statutory interpretation is that ‘[w]hen one statute addresses a subject in a general
manner and another addresses a part of the same subject in a more specific manner, the two
statutes should be harmonized, if possible, and when they conflict, the more specific statute
prevails.” Lynchburg Div. of Soc. Servs. v. Cook, 276 Va. 465, 481 (2008) (alteration in original)
(quoting Alliance to Save the Mattaponi v. Commonwealth, 270 Va. 423, 439-40 (2005)).
                                                   -6-
And for an order to have been entered pursuant to the statute, the order must comply with the

statute. That is, to be an appealable order, the order must be a dispositional order. To be a

dispositional order, the order must satisfy the requirements of Code § 16.1-278.2(A).8

        Here, the order entered by the circuit court on August 26, 2021, was not a dispositional

order. The order adjudicates de novo a finding of abuse or neglect, grants de novo the request of

DSS for emergency removal, and also states that “[t]he children are ordered to remain in their

foster care placements.” This last ruling about the children’s placement effectively affirms and

continues the JDR court order; it does not render a de novo disposition.9 Code § 16.1-278.2(A)

requires that a trial court affirmatively act in one of the ways specified within the statute. The

statement of facts submitted to the circuit court and endorsed by the circuit court judge does not

reflect that the parents, the GAL or DSS introduced evidence on the disposition issue. Assuming

without deciding that such evidence was presented and considered, we still hold that the circuit

court’s order that the children “remain in their foster care placements” falls short of the statutory

requirement that a trial court make a disposition at the end of a dispositional hearing. 10 Because the


        8
          Our holding here neither substantively nor effectively limits this Court’s jurisdiction to
circuit court orders that are correct, thereby barring review of erroneous orders. To the contrary,
the circuit court here did err in failing to render its order appealable by making a disposition
consistent with Code § 16.1-278.2.
        9
         It is axiomatic that on de novo appeal, the circuit court must proceed “as though the
case had been originally brought there.” Mahoney v. Mahoney, 34 Va. App. 63, 66 (2000) (en
banc). Where nothing in the record supports that the circuit court made an independent finding
in accordance with Code § 16.1-278.2 that the children’s “foster care placements” were
appropriate, the circuit court merely affirmed the ruling of the JDR court. See Fairfax Cnty.
Dep’t of Fam. Servs., 29 Va. App. at 406 (“A de novo hearing means a trial anew, with the
burden of proof remaining upon the party with whom it rested in the juvenile court.” (quoting
Parish v. Spaulding, 20 Va. App. 130, 132 (1995))).
        10
          My concurring colleague would go further and hold that the circuit court failed to
conduct the requisite dispositional hearing. This is an unnecessary postulation as, regardless, the
order is not a dispositional order and therefore we do not have jurisdiction to consider the matter
further. “[A]n appellate court decides cases ‘on the best and narrowest ground available.’. . .
Coupled with these principles of judicial prudence is the proposition that an appellate court may
                                                 -7-
    circuit court did not make a disposition pursuant to Code § 16.1-278.2, the order is not a

    dispositional order, and therefore not an appealable order. Thus, this Court does not have

    jurisdiction to hear these appeals.

                                               CONCLUSION

            For these reasons, we hold that we lack jurisdiction to consider the merits of these appeals.

    We dismiss the appeals and remand to the circuit court to make a disposition pursuant to Code

    § 16.1-278.2, from which further appeal may be taken as a party deems appropriate.11

                                                                                Dismissed and remanded.

1




    structure a decision on an ‘assuming but not deciding’ basis.” Podracky v. Commonwealth, 52
    Va. App. 130, 134 (2008) (alterations in original) (quoting Luginbyhl v. Commonwealth, 48
    Va. App. 58, 64 (2006)).
            11
             Our decision to dismiss with remand is a considered one, undertaken for the express
    purpose of ensuring that neither parent is left without recourse.
                                                      -8-
Chaney, J., concurring in part, and concurring in the judgment.

        I concur with the holding that this Court lacks jurisdiction to consider the merits of these

consolidated appeals. I also concur with the conclusions that “the circuit court did not enter a

dispositional order in accordance with Code § 16.1-278.2” and that the appealed circuit court order

“does not render a de novo disposition.” I also join the decision to dismiss the appeals and remand

the cases to the circuit court for further necessary proceedings.

        I write separately because, in contrast with my colleague in the majority, I conclude that this

Court lacks jurisdiction over these appeals because (1) the order appealed from is not final in the

conventional sense nor deemed final by statute, see Code § 17.1-405 (limiting this Court’s

jurisdiction in any civil child abuse or neglect case to an appeal from a “final judgment, order, or

decree of a circuit court”),12 and (2) the circuit court failed to hold a de novo dispositional hearing—

a mandatory statutory precondition to the trial court’s power to enter a final dispositional order. See

Code § 16.1-278.2(A) (“[A] dispositional hearing shall be held if the court found abuse or neglect

and . . . removed the child from his home . . . .” (emphasis added)).

        The August 2021 order appealed from the circuit court is not a final order because it merely

recorded the circuit court’s finding that the children were abused or neglected and granted DSS’s

petitions for emergency removal pursuant to Code § 16.1-251. In granting the emergency removal

petitions, the August 2021 order continued the children’s prior placement in foster care by the JDR




        12
          When these appeals were noted in September 2021, Code § 17.1-405(3)(e) provided that
“[a]ny aggrieved party may appeal to the Court of Appeals from . . . [a]ny final judgment, order, or
decree of a circuit court involving . . . [t]he control or disposition of a child.”
                                                    -9-
court.13 After entering the August 2021 order adjudicating the children abused or neglected and

authorizing their removal from their home, the circuit court was statutorily mandated to hold a

de novo dispositional hearing and enter a de novo dispositional order with a disposition for each

child. See Code § 16.1-278.2(A) (mandating a dispositional hearing where the court finds a child to

be abused or neglected and orders the child’s removal from the home); see also Code § 16.1-296(A)

(providing that any appeal to the circuit court from a final order of the JDR court “shall be heard

de novo.”). Because the circuit court has yet to hold a mandatory dispositional hearing and enter a

dispositional order for each child, I disagree with my colleagues’ conclusions that “the order

entered by the circuit court disposed of the whole matter before it.”14

        Until and unless the circuit court holds a de novo dispositional hearing and enters a de novo

dispositional order with a disposition related to each child, this Court does not have jurisdiction over

appeals in these cases. This Court has recognized that a dispositional order in a civil child abuse or


        13
            The circuit court’s order also purports to remand the matter to the JDR court and to
strike the matter from its active docket. But the order is void ab initio because the circuit court
lacked the power to enter the order before entering a final judgment. Code § 16.1-297 only
authorizes such a remand to the JDR court “[u]pon the rendition of final judgment upon an
appeal from the juvenile and domestic relations district court.” Code § 16.1-297 mandates that
the trial court render final judgment as a necessary precondition to having the authority to
remand a child abuse-or-neglect matter to the JDR court for supervision under the terms of its
final order and judgment. Here, the circuit court’s unauthorized order remanding the cases to the
JDR court without rendering a final judgment is void ab initio because the circuit court is
adopting a mode of procedure that it cannot lawfully adopt and making a judgment the court had
no power to render. See Collins v. Shepherd, 274 Va. 390, 402 (2007) (“An order is void ab
initio, rather than merely voidable, if ‘the character of the judgment was not such as the court
had the power to render, or because the mode of procedure employed by the court was such as it
might not lawfully adopt.’” (quoting Evans v. Smyth-Wythe Airport Comm’n, 255 Va. 69, 73
(1998))); Burrell v. Commonwealth, 283 Va. 474, 480 (2012); Rawls v. Commonwealth, 278 Va.
213, 221 (2009); Anthony v. Kasey, 83 Va. 338, 340 (1887).
         The circuit court’s void ab initio order remanding the matter to the JDR court and
striking the matter from its docket did not fully dispose of the appeal from the JDR court because
“a void judgment[ ] . . . is no judgment at all. It is a mere nullity.” Gray v. Stuart, 74 Va. 351,
358 (1880); see also Singh v. Mooney, 261 Va. 48, 52 (2001).
        14
          My colleague in the majority contends that our dissenting colleague is “technically
correct” in stating that the circuit court “fully disposed of the appeal from the JDR court.”
                                                  - 10 -
neglect case is not a final order in the conventional sense, i.e., “one which disposes of the whole

subject, gives all the relief contemplated . . . and leaves nothing to be done in the cause save to

superintend ministerially the execution of the order.” Blevins v. Prince William Cnty. Dep’t of Soc.

Servs., 61 Va. App. 94, 98 (2012) (alteration in original) (quoting James v. James, 263 Va. 474, 481

(2002)). However, the General Assembly has deemed dispositional orders to be final, appealable

orders. See Code § 16.1-296(A) (“[O]rders entered pursuant to § 16.1-278.2 are final orders from

which an appeal may be taken.”); Code § 16.1-278.2(D) (“A dispositional order entered pursuant to

this section is a final order from which an appeal may be taken in accordance with § 16.1-296.”).

The General Assembly has also conditioned the circuit court’s authority to order a disposition for an

abused or neglected child on the circuit court’s holding a dispositional hearing to consider

dispositional alternatives and decide upon a disposition to protect the welfare of each child.15 See

Code §§ 16.1-278.2(A), -296(A). Thus, where a circuit court enters a dispositional order without

holding a de novo dispositional hearing, the circuit court employs a mode of procedure that it may

not lawfully adopt, rendering the dispositional order void ab initio. See Collins v. Shepherd, 274

Va. 390, 402 (2007) (holding that an order is void ab initio where “the character of the judgment

was not such as the court had the power to render, or because the mode of procedure employed

by the court was such as it might not lawfully adopt” (quoting Evans v. Smyth-Wythe Airport

Comm’n, 255 Va. 69, 73 (1998))).

        Here, the record does not support a finding that the circuit court complied with the statutory

mandate in Code § 16.1-278.2(A) to hold a de novo dispositional hearing. The circuit court’s

August 2021 order and the written statement of facts endorsed by the circuit court recite, as the

record, the circuit court proceedings. According to this record, the circuit court held a bench trial



        15
         The circuit court is authorized to order any of the dispositional alternatives set forth in
Code § 16.1-278.2(A).
                                               - 11 -
that addressed only the issues of abuse or neglect and emergency removal. At the trial, the circuit

court determined that DSS proved, by a preponderance of the evidence, that the children were

abused or neglected under Code § 16.1-228. At the conclusion of the trial, the circuit court granted

DSS’s petitions for emergency removal of the children. The trial adjudicating DSS’s abuse or

neglect allegations was the only proceeding held in the circuit court. This proceeding did not

include a dispositional hearing because the circuit court did not consider and decide upon a

disposition to protect the welfare of each child after their emergency placement.

        After the trial in the circuit court, the parents appealed the circuit court’s non-final order to

this Court. Because our jurisdiction in child abuse or neglect cases is limited to appeals of final

orders, this Court has no jurisdiction over these appeals. See Code § 17.1-405; see also Byrd v.

Petersburg Dep’t of Soc. Servs., No. 0782-15-2, slip op. at 5-7 (Va. Ct. App. July 19, 2016)

(dismissing appeal upon holding that this Court had no jurisdiction where the circuit court entered

non-final adjudicatory orders and failed to hold a de novo dispositional hearing and enter de novo

dispositional orders pursuant to Code § 16.1-278.2). Therefore, this Court properly dismisses the

appeals and remands the cases to the circuit court for further necessary proceedings.16




        16
           As in Byrd, this dismissal is without prejudice for any party to file an appeal after the
circuit court has entered a final, appealable order. See Byrd, slip op. at 7 n.4. As in Byrd, it is
expected that “[a]s mandated by statute, a dispositional hearing will occur in this case. Once a
dispositional order is entered, [the parents] ha[ve] every right to appeal . . . to this Court . . . .” Id.
                                                  - 12 -
Petty, S.J., dissenting.

        The order of the Circuit Court for the City of Roanoke from which these appeals were

taken disposed of the entire action before that court and left nothing further for that court to do.

Thus, it is a final order, and we have jurisdiction to decide these appeals. For this reason, I

dissent from the majority opinion.

        The three children of Charles Parker and Robin Ann Steele-Parker were removed from

the home by the Roanoke City Department of Social Services (DSS) due to allegations of abuse

or neglect. After several preliminary hearings, and after making the findings required by the

statute, the Roanoke City Juvenile and Domestic Relations District Court (JDR court) entered

dispositional orders pursuant to Code § 16.1-278.2 on June 29, 2020. In those orders the JDR

court transferred custody of the children to DSS and scheduled a foster care review hearing for

October 29, 2020. Although the orders entered by the JDR court pursuant to Code § 16.1-278.2

were nominally interlocutory in nature, subsection (D) of that statute provides that such orders are

final orders from which an appeal may be taken in accordance with Code § 16.1-296. Code

§ 16.1-296(A) allows for the appeal of a dispositional order to the circuit court to be heard de novo.

Neither statute speaks to an appeal of a dispositional order from the circuit court to this Court.17

        Parker and Steele-Parker availed themselves of their statutory right to appeal the

dispositional orders of the JDR court, and a trial de novo was held in the circuit court on July 22,

2021. On August 26, 2021, the circuit court entered a final order finding that the children were

abused or neglected, granting DSS’s request for emergency removal, and ordering that the children

remain in their foster care placements. Furthermore, the order remanded the matter back to the JDR

court and struck the matter from the court’s active docket. It is from that order that Parker and


        17
          Code § 16.1-296(D) addresses an appeal to this Court of an order terminating parental
rights pursuant to Code § 16.1-283. That subsection is not involved in this appeal.
                                             - 13-
Steele-Parker noted their appeals to this Court invoking our jurisdiction pursuant to Code

§ 17.1-405(3)(e).18

         The majority correctly notes that a final judgment or order “is one which disposes of the

entire action and leaves nothing to be done except the ministerial superintendence of execution

of the judgment.” Super Fresh Food Mkts. of Va., Inc. v. Ruffin, 263 Va. 555, 560 (2002). In

finding that the circuit court order fails to do so, I believe that the majority errs in two respects.

         First, the majority erroneously relies upon the language of Code § 16.1-278.2(D) in its

conclusion that only an otherwise proper dispositional order can be appealed to this Court. That

subsection states, “[a] dispositional order entered pursuant to this section is a final order from

which an appeal may be taken in accordance with Code § 16.1-296.” Contrary to the majority’s

analysis, however, Code § 16.1-296 only permits an appeal from the JDR court to the circuit

court.

                From any final order or judgment of the juvenile court affecting
                the rights or interests of any person coming within its jurisdiction,
                an appeal may be taken to the circuit court within 10 days from the
                entry of a final judgment, order or conviction and shall be heard de
                novo.

Code § 16.1-296(A).

         Accordingly, I do not believe that either Code § 16.1-278.2(D) or Code § 16.1-296(A)

have anything to do with this appeal. The only question before us is whether the order entered

by the circuit court disposed of the entire action before it.

         And this is where I see the second error in the majority’s analysis. The majority argues

that to constitute an appealable order, “the order must be a dispositional order” and that “[t]o be a




          That statute, as it existed at the time of these appeals, provided that “[a]ny aggrieved
         18

party may appeal to the Court of Appeals from . . . [a]ny final judgment, order, or decree of a
circuit court involving . . . [t]he control or disposition of a child.” Code § 17.1-405(3)(e) (2020
Repl. Vol.).
                                                   - 14 -
dispositional order, the order must satisfy the requirements of Code § 16.1-278.2(A).” That

simply cannot be correct. It would mean that the order is appealable to this Court only if the

circuit court got it right. Errors that fail to satisfy the requirements of the statute would be

immune from appellate review. For purposes of determining the finality of the circuit court’s

order, and thus our jurisdiction, I believe we ignore the findings and holdings it recites and look

only to whether it fully disposed of the appeal from the JDR court. This order, whether correct

or not, did exactly that. Simply put, there is nothing further the circuit court was authorized to

do regarding the appeal. Thus, I believe it is a final order over which we have jurisdiction, and

we should decide this case on the merits.

       For all these reasons, I would proceed to decide these appeals on the merits.

Accordingly, I dissent from the majority opinion.




                                                 - 15 -